United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Bellevue, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1014
Issued: December 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2009 appellant filed a timely appeal from the January 16, 2009 merit
decision of the Office of Workers’ Compensation Programs denying his occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits
of this claim.
ISSUE
The issue is whether appellant has established that he sustained a back condition causally
related to his federal employment.
FACTUAL HISTORY
On December 3, 2008 appellant, then a 38-year-old mail collector, filed an occupational
disease claim alleging that on November 26, 2008 he first realized his back condition was due to
his repetitive job duties. He noted that he had sore muscles and cramping when he awoke on the
morning of November 26, 2008. Appellant related working a collection route that involved
driving a truck with an electric lift gate. The number of stops required pickups of between 150

to 350 pounds of mail. Appellant reported that the soreness began after he was required to lift
mail and mail hampers into the truck when the electric lift gate had been broken and not
replaced.
By letter dated December 16, 2008, the Office informed appellant that the evidence was
insufficient to support his claim. Appellant was advised as to the medical and factual evidence
required to support his claim and given 30 days to provide the requested information.
Appellant submitted a November 26, 2006 attending physician’s report (Form CA-20)
and November 26, 2008 duty status report (Form CA-17) from Dr. Abid Haq, a treating
physician; progress notes dated November 26 and December 19, 2008 from William M. Baluch,
a physician’s assistant; and a December 19, 2008 CA-17 by Dr. Sanders Chai, a treating Boardcertified preventive medicine practitioner. In a December 2, 2008 disability note, Dr. Regina
Terranova, a treating Board-certified family medicine practitioner, noted that appellant stated
that he was unable to work that day due to illness.
Dr. Haq diagnosed a thoracic area sprain that was a result of repetitive overhead lifting.
He attributed appellant’s back injury to lifting containers of mail. Dr. Haq reported physical
findings of limited flexion and tenderness of the paraspinous thoracic muscles. He advised that
appellant was capable of working light duty and could resume his usual job duties on
December 2, 2008. Dr. Haq opined that appellant’s condition was employment related based
upon appellant’s description of repetitive overhead lifting.
Mr. Baluch diagnosed a thoracic back sprain and listed a history of appellant’s
employment duties. Appellant related having problems with his mid back tightening and pain as
a result of repetitive job duties. Mr. Baluch opined that the condition was more probably than
not employment related as it was an overuse injury.
Dr. Chai reported that appellant had no upper back tenderness and good range of motion.
No work restrictions or diagnosis was provided.
By decision dated January 16, 2009, the Office denied appellant’s claim, finding that the
medical evidence was not sufficient to establish causal relation.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced in the work environment
over a period longer than a single workday or shift by such factors as systemic infection,
continued or repeated stress or strain or other continued or repeated conditions or factors of the
work environment.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
1

Donald W. Wenzel, 56 ECAB 390 (2005); William Taylor, 50 ECAB 234 (1999); see also 20 C.F.R. § 10.5(q).

2

(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.2
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.3 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.4 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.5
ANALYSIS
The record reflects that appellant’s job duties consist of picking up mail and mail
hampers while on his collection route. The issue is whether his repetitive work duties caused a
thoracic sprain. The Board finds that the medical evidence of record does not explain how the
identified employment duties caused appellant’s thoracic strain.
Dr. Haq diagnosed a thoracic back sprain and indicated that appellant injured his back
while lifting containers of mail. He opined that the condition was employment related based
upon appellant’s description of repetitive overhead lifting. The CA-20 and CA-17 forms
completed by the physician do not include explanations addressing causal relation. There were
no reasons provided by Dr. Haq for his stated conclusion. The forms do not provide a full
medical history of appellant’s back condition. These brief notations do not represent a
rationalized opinion on causal relationship.6 The reports of Dr. Haq are insufficient to meet
appellant’s burden that he sustained a thoracic sprain due to the identified employment factors.
On December 19, 2008 Dr. Chai reported no upper back tenderness and good range of
motion. He did not provide any restrictions or make a diagnosis. The December 2, 2008
disability note from Dr. Terranova merely noted appellant’s opinion that he was unable to work
that day due to an unspecified illness. There was no opinion as to the cause of appellant’s
2

D.D., 57 ECAB 734 (2006); Donna L. Mims, 53 ECAB 730 (2002).

3

David Apgar, 57 ECAB 137 (2005).

4

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
5

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

6

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Victor J. Woodhams, 41 ECAB 345 (1989) (to
establish causal relationship, a claimant must submit a physician’s report in which the physician reviews the
employment factors identified as causing the claimed condition and, taking these factors into consideration as well
as findings upon examination, states whether the employment injury caused or aggravated the diagnosed conditions
and presents medical rationale in support of his or her opinion).

3

disability. The Board has held that medical evidence providing no opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.7
These reports are insufficient to establish that appellant sustained a thoracic condition due to his
employment.
Appellant also submitted treatment notes from Mr. Baluch, a physician’s assistant, who
diagnosed a thoracic back sprain. However, these reports have no probative value as they were
not approved by a physician.8 Section 8101(2) of the Act provides that the term physician
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by the applicable state law.9
A physician’s assistant is not a physician as defined under the Act.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.10
Neither the fact that the condition became apparent during a period of employment nor the
employee’s belief that the condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11 Causal relationship must be established
by reasoned medical opinion evidence, which is appellant’s responsibility to submit.
CONCLUSION
The Board finds that appellant did not establish that he sustained a thoracic sprain
causally related to factors of his federal employment.

7

A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

8

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (Reports of physician’s assistants have no
probative value as medical evidence. A physician’s assistant is not a physician as defined under the Act and any
report from such individual does not constitute competent medical evidence which, in general, can only be given by
a qualified physician).
9

5 U.S.C. § 8102; see S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009); J.M., 58 ECAB ___
(Docket No. 06-2094, issued January 30, 2007).
10

R.T., 60 ECAB ___ (Docket No. 08-408, issued December 16, 2008); Michael S. Mina, 57 ECAB 379 (2006).

11

P.K., 60 ECAB ___ (Docket No. 08-2551, issued June 2, 2009); Roy L. Humphrey, supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 16, 2009 is affirmed.
Issued: December 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

